Citation Nr: 0304871	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-23 112	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an effective date prior to May 18, 1999, 
for the grant of service connection for right ankle 
synovitis.  

3.  Entitlement to an effective date prior to May 18, 1999, 
for the grant of service connection for myofascial pain 
syndrome, variously diagnosed, upper left back (previously 
claimed as a left shoulder condition).  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1981 to 
January 1993.  He also had Reserve and National Guard 
service. He was in the Navy Reserves from May 29, 1981 to 
October 12, 1981, and from February 1, 1993, to May 23, 1994.  
He had service in the North Carolina Army National Guard from 
May 24, 1994, to January 26, 1996.  He had service in the 
North Carolina Air National Guard from January 27, 1996 to 
March 5, 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the RO in Winston-Salem, 
North Carolina, which denied the appellant's claims for 
service connection for right knee and for back disorders, and 
determined that new and material evidence to reopen a claim 
for service connection for a right ankle disability had not 
been submitted.

A September 1999 rating denied all the aforementioned claims.  
Pursuant to the appellant's October 1999 request, the 
appellant testified at a hearing before an RO hearing officer 
in December 1999.  In a February 2000 decision, the hearing 
officer continued the denial of the claims; the RO notified 
the appellant of the denials via a February 28, 2000 letter.  
The appellant filed a notice of disagreement with the denial 
of all the claims in March 2000, and the RO issued a 
statement of the case in May 2000.  In November 2000, the 
appellant filed a VA Form 9, Appeal to the Board of Veterans' 
Appeals, perfecting his appeal on the issues involving the 
right ankle and the back; that form included no reference to 
the appellant's right knee disability.  Although the only 
statement that can reasonably be construed as a substantive 
appeal on the denial of the right knee claim was not received 
until March 5, 2001, more than one year after the February 
28, 2000 notice of the continuing denial of that claim, by 
operation of the "5-day rule" (when a postmark for a 
document to be filed within a specified time period is not of 
record) the appeal as to that issue is considered timely 
perfected.  See 38 C.F.R. §§ 20.302, 20.305.

In January 2002, the Board remanded the claim for service 
connection for a right knee disability to the RO for further 
development, to include a determination as to whether the 
appellant served on active duty for training status in April 
1996.  The RO accomplished the requested development, but 
continued the denial of the claim.  Hence, that matter has 
been returned to the Board for further appellate 
consideration. 

An appeal as to two additional issues also has been 
perfected.  In a September 2001 rating decision, the RO 
granted service connection for right ankle and upper back 
disabilities. In April 2002, the appellant disagreed with the 
effective date assigned for his service-connected right ankle 
and upper back disabilities.  A statement of the case 
addressing the earlier effective date claims was issued in 
February 2003.  In a letter filed with the RO in February 
2003 (after the claims file had been transferred) and 
forwarded to the Board in March 2003, the appellant presented 
additional argument regarding his claims for earlier 
effective dates assigned following the grant of service 
connection.  The Board construes the March 2003 document as a 
timely filed substantive appeal on the earlier effective date 
issues; hence, those matters will also be adjudicated in 
connection with the current appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Although the appellant was diagnosed with chrondromalacia 
patellae of the knee in April 1996 (at which time he reported 
prior knee pain for the prior two months), service department 
evidence establishes that the appellant did not serve on 
active duty for training during the period from May 29, 1995 
to May 28, 1996.  

3.  Even assuming that the appellant was on inactive duty 
training at the time of the April 1996 diagnosis, the 
contemporaneous evidence indicates that right knee complaints 
were not the result of specific injury to the knee.    

4.  In March 1993, the veteran filed a claim for a right 
ankle disability, which the RO denied in June 1993; the 
appellant initiated, but did not perfect an appeal as that 
denial.

5.  The petition to reopen the claim for service connection 
for a right ankle condition was received May 18, 1999; there 
is no claim prior to that date pursuant to which the benefits 
sought could have been granted.

6.  The appellant submitted a claim seeking entitlement to 
service connection for a left shoulder disability in March 
1993; the appellant initiated, but did not perfect an appeal 
as that denial.  

7.  The petition to reopen the claim for service connection 
for an upper back condition was received May 18, 1999; there 
is no claim prior to that date pursuant to which the benefits 
sought could have been granted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability.  38 U.S.C.A. §§ 101, 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2002).

2.  The criteria for the assignment of an effective date 
earlier than May 18, 1999, for the award of disability 
compensation benefits for right ankle synovitis, have not 
been met.  38 U.S.C.A. §§ 5107, 5108, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.400, 20.302, 20.1103 (2002). 

3.  The criteria for the assignment of an effective date 
earlier than May 18, 1999, for the award of disability 
compensation benefits for myofascial pain syndrome of the 
upper back, have not been met.  38 U.S.C.A. §§ 5107, 5108, 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.400, 20.302, 
20.1103 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

Although the claim for service connection for a right knee 
disability was initially denied as not well grounded, the May 
2000 statement of the case (SOC) as well as the September 
2001 and January 2002 supplemental statements of the case 
(SSOC), informed the appellant of the pertinent laws and 
regulations governing the claim for service connection and 
the reasons and bases for denial of the claim.  Likewise, the 
February 2003 statement of the case furnished the appellant 
the laws and regulations governing the claims for earlier 
effective dates, and the reasons and bases for denial of 
those claims.  Hence, the appellant has been informed of the 
information and evidence needed to substantiate the claims, 
and, as evidenced by various correspondence by the RO (see 
e.g., RO letter dated in February 2002), has been afforded 
opportunities to present such information and evidence.  

The Board also finds that the statutory and regulatory 
requirement of notifying the veteran of what evidence he 
needed to obtain himself, personally, and what evidence VA 
would obtain for him, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In letters 
sent in May 2001 and February 2002, the RO apprised the 
appellant of the VCAA and its legal implications concerning 
his pending appeal, including requesting that he identify any 
additional treatment records to support his claim.  The RO 
also notified him it would make efforts to obtain the 
outstanding records he identified.  Hence, the duty to notify 
has been met.

The Board also finds that all necessary development has been 
accomplished.  The appellant has submitted medical evidence, 
testimony and argument in support of his claim, and the RO 
has undertaken reasonable and appropriate efforts to assist 
him in obtaining the evidence necessary to substantiate his 
claims, including obtaining private outpatient treatment 
records from Southeastern Orthopedics and Piedmont 
Orthopedics.  Neither he nor his representative has 
identified, and the record does not otherwise indicate the 
existence of, any additional medical or other relevant 
evidence that is necessary for a fair adjudication of the 
claim that has not already been obtained.  Furthermore, for 
the reasons discussed in more detail below, there is no need 
to obtain a medical opinion in connection with the 
appellant's service connection claim.  See 38 U.S.C.A. 
§ 5103A.    

Specifically, as regards the claims for earlier effective 
dates, the Board notes that by its very nature, these claims 
have a somewhat limited focus.  The central question for 
these claims involves a determination as to when a claim was 
received or when entitlement to a certain benefit arose.  
Under the laws and regulations governing effective dates, the 
date of the filing of the claim, more often than not, is the 
controlling factor.  For the reasons explained in more detail 
below, the Board finds that evidence of record is sufficient 
to decide these claims.

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  These claims are ready to be considered on the 
merits. 

II.  Service Connection for a Right Knee Condition

The appellant contends that his current right knee condition 
is due to active duty for training service.  Specifically, he 
reported at a RO hearing in December 1999, that he initially 
felt sharp pains in his right knee while marching in February 
1996.  He testified that there was no specific injury 
associated with the knee pain and that he later sought 
medical attention for the knee in April 1996.  Later, in 
correspondence received by the Board in March 2003, the 
appellant alleged that the right knee condition was incurred 
during service in the National Guard, a few months prior to 
transfer to the North Carolina Air National Guard in January 
1996.  

Service medical records confirm that the appellant was seen 
for treatment in April 1996.  He reported right knee pain for 
the past two months.  It was noted that right knee pain was 
not incurred as a result of injury or trauma in service.  He 
was diagnosed with chondromalacia patellae.  

In January 1998, the appellant reported to Piedmont 
Orthopedics with complaints of right knee and ankle pain.  He 
reported problems with his knee for two years.  Examination 
showed slight chondromalacia of the patella.  However, no 
opinion was offered as to whether the appellant's current 
right knee condition was due to service.  

Finally, in September 2002, documents received from the 
Command Chief Master Sergeant for the Department of the Air 
Force, Headquarters, 145th Airlift Wing in Charlotte, North 
Carolina show that the appellant did not perform any active 
duty for training during the period from May 29, 1995 to May 
28, 1996.  The Command Chief Master Sergeant further 
speculated that the appellant may have performed 4 inactive 
duty training periods (2 days) during the April 1996 Unit 
Training Assembly.  

The Board observes that, with respect to the appellant's Army 
National Guard and Reserves service, the applicable laws and 
regulations permit service connection only for a disability 
resulting from a disease or injury incurred in or aggravated 
coincident with active duty for training, or for disability 
resulting from injury during inactive duty training.  See 38 
U.S.C.A. §§ 101(22),(23),(24) and 1131 (emphasis added).  
When a disability is thus incurred, the period of service is 
considered active military, naval, or air service. 38 
U.S.C.A. § 101(24); 38 C.F.R. §.3.6

"Active duty for training" includes full-time duty for 
training performed by National Guardsmen, pursuant to 32 
U.S.C.A. §§ 316, 502, 503, 504, or 505, and by Reservists. 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training is 
an example of active duty for training while weekend drills 
are inactive duty.  

In this case, the objective evidence clearly shows that the 
appellant was not serving on a period of active duty for 
training when he was diagnosed with chondromalacia patellae 
of the right knee in April 1996.  Evidence received from the 
Command Chief Master Sergeant for the Department of the Air 
Force, Headquarters, 145th Airlift Wing in Charlotte, North 
Carolina, reflects that the appellant did not perform active 
duty for training during the period from May 29, 1996 to May 
28, 1996, although the Chief Master Sergeant speculated that 
the appellant might have been served on inactive duty for 
training during April 1996. 

Even assuming, arguendo, that the appellant was serving on 
inactive duty for training at the time of the diagnosis of a 
right knee condition in April 1996, the record still does not 
present a basis for a grant of service connection, inasmuch 
as the weight of the evidence is against any finding that the 
appellant actually suffered a right knee injury preceding the 
April 1996 diagnosis.  

As reflected above, the appellant's service medical records 
reveal that chondromalacia patellae of the right knee was not 
the result of injury of trauma in service, and there are no 
other records from service showing that the appellant 
suffered an injury while serving on inactive duty for 
training.  Additionally, the appellant testified at the RO 
hearing in December 1999, that the right knee condition was 
not due to an injury in service.  While in his recent March 
2003 correspondence to the Board, the appellant makes vague 
reference to an in-service injury, the Board finds such 
reference outweighed by the contemporaneous, objective 
evidence, and the veteran's prior hearing testimony. 

Under these circumstances, the claim for service connection 
for a right knee condition must be denied.  In reaching this 
decision, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Earlier Effective Date Claims

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  If a claim of entitlement to service 
connection is received within a year following separation 
from service, the effective date will be the day following 
separation; otherwise, the effective date is the date of the 
claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of service connection based on 
a claim received more than one year after a appellant's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 C.F.R. § 3.400(q) (2002). 
(emphasis added).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. 
§ 3.155.

The facts in this case are fairly simple, and not in dispute.  
In March 1993, the appellant filed a a claim for service 
connection for, inter alia, right ankle pain and a left 
shoulder condition.  A June 1993 rating decision by the RO in 
St. Petersburg, Florida denied the claims.  The appellant 
submitted additional evidence and filed a notice of 
disagreement in June 1993.  A rating action of September 1993 
confirmed and continued the denial of the appellant's claim.  
A statement of the case was issued in September 1993.  The 
appellant did not file a substantive appeal.  

After the appellant's claims file and service medical records 
were transferred to the Winston-Salem RO, on May 18, 1999, 
the RO received statement from the appellant indicating that 
he was having upper back pain as well as continuing pain in 
the right ankle.  A copy of an April 1996 service medical 
records was submitted.  

An initial September 1999 rating decision and a February 2000 
rating decision found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a right ankle condition and denied service 
connection a back condition.  However, in September 2001, the 
RO readjudicated the appellant's claims for service 
connection for right ankle and upper back conditions.  
Evidence considered by the RO included a September 2000 
private outpatient treatment record from Southeastern 
Orthopedic Specialists that included an opinion linking the 
appellant's right ankle and upper back conditions to his 
military service.  Service connection was granted for right 
ankle synovitis with history of injury.  A 10 percent 
evaluation was assigned, effective May 18, 1999 (the date of 
the reopened claim).  Additionally, service connection was 
granted for myofascial pain syndrome, variously diagnosed, 
upper left back (previously claimed as left shoulder).  A 10 
percent evaluation was assigned, effective May 18, 1999 (the 
date of the reopened claim).  

Although the appellant contends that the effective contends 
that the effective date for the grants of service connection 
for right ankle and upper left back disability should be 
March 1993, the date of his initial claims for service 
connection for a right ankle disability and for a left upper 
back condition (then claimed as a shoulder condition), there 
is no legal basis for grants of service connection from that 
date.  As indicated above, the March 1993 claims were denied 
in a June 1993 rating.  Although the appellant filed a notice 
of disagreement with that rating decision , he did not file a 
substantive appeal to perfect his appeal of that denial.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200. 20.202, 20.302.  The 
June 1993 decision thus became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  As the May 1993 claims 
were finally resolved in June 1993, such claims cannot 
provide bases for the subsequent grants of service 
connection, absent a finding of clear and unmistakable error 
(CUE) in the final, June 1993 decision.  See 38 C.F.R. 
3.105(e).  While a finding a CUE would vitiate the finality 
of the June 1993 decision, no allegation of CUE has been 
advanced.  

The September 2001 RO decision which readjudicated and 
granted the appellant's claims was based upon recently 
submitted private outpatient treatment records that showed a 
etiological nexus between his right ankle and upper back 
conditions and service.  The decision was not based upon 
receipt of service medical records.  

As such, and in accordance with 38 C.F.R. § 3.400(q), the 
effective date is the date of receipt of the appellant's 
claim to reopen, which is May 18, 1999.  There is no other 
document received prior to that date that could reasonably be 
inferred as a petition to reopen a claim for service 
connection for either condition.  See 38 C.F.R. §§ 3.151, 
3.155.  See also 38 C.F.R. § 3.157 (prescribing the 
circumstances under which a report of VA examination or 
treatment may be construed as an informal claim for increase 
or to reopen).

Thus, for the foregoing reasons, the Board concludes that the 
record presents no legal basis for assignment of an effective 
date for the award of service connection for right ankle 
synovitis or for myofascial pain syndrome of the upper back 
earlier than May 18 1999  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.  


ORDER

Service connection for a right knee disability is denied.  

An effective date earlier than May 18, 1999 for the grant of 
service connection for right ankle synovitis is denied.  

An effective date earlier than May 18, 1999 for the grant of 
service connection for myofascial pain syndrome, variously 
diagnosed, upper left back (previously claimed as left 
shoulder) is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

